DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 34, 37, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (2013/0095261) in view of Gross (2012/0282449).  Ahn teaches a method for making a glass pharmaceutical container comprising combining constituent elements of a glass composition ([0053]) into a glass melt ([0051]), forming the glass melt into a glass tube ([0052]), and re-forming the glass tube into a pharmaceutical container ([0098]), which would naturally have an interior surface and an exterior surface. Ahn further teaches the composition of the glass essential ensures a glass pharmaceutical container that does not contain a boron-rich layer when the glass pharmaceutical container is in as-formed condition ([0073]), since the glass composition contains little or no borate formation at or near the surface during thermal processing.  Ahn fails to disclose a coating for the exterior surface of the pharmaceutical container. Gross teaches applying a coating to an exterior surface of a glass article, to protect the glass from frictive damage that degrades the strength of the glass ([0002]-[0005]). Gross further specifies the coating comprises a friction reducing coating ([0027]) applied to an exterior surface of the glass article, wherein the coating has a coefficient of friction of less than or equal to 0.7 ([0046]).  Gross ([0047]) further incorporates the Amin reference (2009/0197048) to teach specifics regarding the coating. Amin specifies applying the friction reducing coating with a thickness of 1-10nm, which is less than 100 microns ([0067]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have applied a friction reducing coating having a thickness less than 100 microns and a coefficient of friction of less than 0.7, to the glass container of Ahn to further provide protection to the pharmaceutical container and ensure the safety of the pharmaceutical product therein. 
Regarding claims 34, and 43 Amin further teaches different attachment chemistries for the protective coating, including a coupling agent layer (i.e. SiO2 or F-SiO2) in contact with the glass exterior surface and perfluorocarbon layer in contact with the coupling agent layer ([0065]), wherein the perfluorocarbon layer is a polymer layer, as taught by Gross ([0047]).
Claims 21, 27, 29, 34, 37-38, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Brix (2011/0098172) in view of Ahn et al. (2013/0095261) and Gross (2012/0282449).  Brix teaches a glass composition suitable for use for pharmaceutical containers that is also boron free ([0060]), wherein the composition comprises 66.1-72.5 mol% SiO2, 7.3-9.9 mol% Al2O3, 10.1-19.9 mol % alkaline earth oxides (MgO and CaO combined), 3.9-7.3 mol% alkali oxides (Na2O), and no SnO2 and B2O3 (table 3). Hence, the pharmaceutical container does not comprise a boron-rich layer when in as formed condition. Brix teaches such a composition provides for a neutral glass that does not impart glass constituents to the solutions when the glass is used as pharmaceutical containers ([0002]). Brix teaches combining the constituent elements of the glass composition into a glass melt, but doesn’t specify how a pharmaceutical container is formed. Ahn teaches a method for making a glass pharmaceutical container comprising combining constituent elements of a glass composition ([0053]) into a glass melt ([0051]), forming the glass melt into a glass tube ([0052]), and re-forming the glass tube into a pharmaceutical container ([0098]), which would naturally have an interior surface and an exterior surface. Such methods steps are well known and common steps for producing pharmaceutical containers. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed similar method steps comprising melting glass elements, forming a glass tube and reforming containers from the tube for the process of manufacturing pharmaceutical containers of Brix, as they are well known and common steps for predictably providing for pharmaceutical containers with an expectation of success. Like, Brix, Ahn further teaches the composition of the glass essential ensures a glass pharmaceutical container that does not contain a boron-rich layer when the glass pharmaceutical container is in as-formed condition ([0073]), since the glass composition contains little or no borate formation at or near the surface during thermal processing.  Brix fails to disclose a coating for the exterior surface of the pharmaceutical container. Gross teaches applying a coating to an exterior surface of a glass article, to protect the glass from frictive damage that degrades the strength of the glass ([0002]-[0005]). Gross further specifies the coating comprises a friction reducing coating ([0027]) applied to an exterior surface of the glass article, wherein the coating has a coefficient of friction of less than or equal to 0.7 ([0046]).  Gross ([0047]) further incorporates the Amin reference (2009/0197048) to teach specifics regarding the coating. Amin specifies applying the friction reducing coating with a thickness of 1-10nm, which is less than 100 microns ([0067]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have applied a friction reducing coating having a thickness less than 100 microns and a coefficient of friction of less than 0.7, to the glass container of Brix to further provide protection to the pharmaceutical container and ensure the safety of the pharmaceutical product therein. 
In further regards to claim 21, Gross also teaches the additional step of chemical strengthening of the glass article prior to adding the coating ([0031]). Gross teaches the combination provides for a glass article that has enhanced strength as well as scratch resistance ([0007], [0010]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have further employed a step of chemical strengthening of the glass pharmaceutical container of Brix to provide added strength to the container and ensure the integrity of the pharmaceutical solution within.
Regarding claims 29 and 38, Brix teaches a glass composition that is also boron free and suitable for use as glass material for pharmaceutical containers ([0060]), wherein the composition comprises 66.1-72.5 mol% SiO2, 7.3-9.9 mol% Al2O3, 10.1-19.9 mol % alkaline earth oxides (MgO and CaO combined), 3.9-7.3 mol% alkali oxides (Na2O), and no SnO2 and B2O3 (table 3).  Brix teaches such a composition provides for a neutral glass that does not impart glass constituents to the solutions when the glass is used as pharmaceutical containers ([0002]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for the alternative glass composition of Brix for forming pharmaceutical containers in the method of Ahn, as it provides for a boron free surface as well as neutral action when used as a pharmaceutical container. 
Regarding claims 34, and 43 Amin further teaches different attachment chemistries for the protective coating, including a coupling agent layer (i.e. SiO2 or F-SiO2) in contact with the glass exterior surface and perfluorocarbon layer in contact with the coupling agent layer ([0065]), wherein the perfluorocarbon layer is a polymer layer, as taught by Gross ([0047]).
Claims 22-25, 30-33, 35, 39-42, 44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Brix (2011/0098172) , Ahn et al. (2013/0095261), and Gross (2012/0282449) as applied to claims 21, 27 and 37 above, and further in view of Taylor (3,058,177), Greene et al. (2013/0287755) and De Rosa et al. (Scratch Resistant Polymide Coatings For Aluminosilicate Glass Surfaces, Journal of Adhesion, 2002).  Taylor teaches glass containers used for pharmaceutical usage are subjected to a sterilization and depyrogenation to removed micro-organisms, as well as pyrogens (col. 1 lines 10-51).  Taylor teaches depyrogenation comprises a long dry heat cycle at around 300°C, but doesn’t specify the heating time (col. 1 lines 56-61). Greene also teaches a dehydrogenation process for pharmaceutical containers using a temperature of 250°C for 30 minutes ([0072]) are suitable for breaking down pyrogens on syringes and vials ([0072]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a depyrogenation step at 250°C for 30 minutes to the pharmaceutical container of Brix, Ahn and Gross, as it provides for the removal of pyrogens, and thus prevent degradation of the active pharmaceutical ingredient.  It is apparent that desired attributes of a pharmaceutical container include protected from frictive damage as well as free from bacteria pyrogens. Accordingly, it would have been obvious to one of ordinary skill in the art providing a coating to a pharmaceutical container for protection from frictive damage, to have provided a coating that is stable under a depyrogenation process, so as to ensure the protection. Thus, one skilled in the art would expect less than a 30% change, if any, in the coefficient of friction in the coating after depyrogenation.
Regarding claims 35, 44, and 46, Greene further teaches subjecting the container with a liquid containing a protein to a lyophilization cycle ([0262]).  It is apparent that desired attributes of a pharmaceutical container include protected from frictive damage as well as free from bacteria pyrogens. Accordingly, it would have been obvious to one of ordinary skill in the art providing a coating to a pharmaceutical container for protection from frictive damage, to have provided a coating that is stable under a lyophilization process, so as to ensure the protection. Thus, one skilled in the art would expect less than a 30% change, if any, in the coefficient of friction in the coating after lyophilization.
As mentioned, Gross teaches applying a coating, such as a polymer ([0056]), to an exterior surface of a glass article, in particular glass articles with enhanced strength, to protect the glass from frictive damage. However, Gross doesn’t specify its endurance to processes such as dehydrogenation and lyophilization. De Rosa teaches applying a coating to strengthened glass articles to protect the glass from damage during use and handling, as damages such as chipping and abrasion has led to premature breakage (introduction). De Rosa further teaches the coating is a polyimide, and recommends a coupling agent layer for better adhesion of the coating to a glass surface (top paragraph on p. 114).    De Rosa teaches the coating was subjected to thermal cycling testing at temperature from 300°C and -15°C (analysis paragraph on p. 4) and the coating comprising a coupling agent layer and polymer performed well and endure the testing satisfactorily, thus providing for continued protection to the glass container. Since depyrogenation is performed at 250°C and lyophilization involves freeze drying, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the such coating maintain its protective properties, such as a coefficient of friction, such that it does not increase by more than 30%, after a depyrogenation process or lyophilization process, as De Rosa has demonstrated its resiliency at temperatures of 300°C and -15°C.
Claims 26, 34, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Brix (2011/0098172), Ahn et al. (2013/0095261), and Gross (2012/0282449) as applied to claims 21, 27, and 37 above, and further in view of De Rosa et al. (Scratch Resistant Polymide Coatings For Aluminosilicate Glass Surfaces, Journal of Adhesion, 2002).  As mentioned, Gross teaches applying a coating to an exterior surface of a glass article, in particular glass articles with enhanced strength, to protect the glass from frictive damage. De Rosa teaches applying a coating to strengthened glass articles to protect the glass from damage during use and handling, as damages such as chipping and abrasion has led to premature breakage (introduction). De Rosa further teaches the coating is a polyimide (a polymer), and such coatings.  Thus, the coating would comprise of a coupling agent layer in contact with the glass exterior and a polymer layer in contact with the coupling agent layer.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have similarly provided for a coating comprising a coupling agent layer and a polymer, to provide better adhesion of the polymer coating, as taught by De Rosa.
Claims 36, 45, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Brix (2011/0098172), Ahn et al. (2013/0095261), Gross (2012/0282449), Taylor (3,058,177), Greene et al. (2013/0287755) and De Rosa et al. (Scratch Resistant Polymide Coatings For Aluminosilicate Glass Surfaces, Journal of Adhesion, 2002) as applied to claims 35, 44 and 46 above, further in view of Nagata et al. (2013/0129781).  Gross doesn’t specify specific details of the lyophilization process. Nagata teaches lyophilization can occur at temperature including -100°C and -15°C, at vacuum pressure, and for periods of time including 24 hrs ([0075]-[0078]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have applied similar conditions to the lyophilization process of Gross, as they are common conditions for lyophilization.
Claims 21, 27, and 37 are rejected under 35 U.S.C. 103 as being obvious over DeMartino et al. (2013/0101596) in view of Fadeev et al. (2018/0116907).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
DeMartino teaches a method for making a delamination resistant glass pharmaceutical container comprising the steps of combining constituent elements of a glass composition into a glass melt, forming the glass melt into a glass tube, and re-forming the glass tube into a pharmaceutical container ([0106], [0107]), which would naturally have an interior surface and an exterior surface. DeMartino further teaches the interior of surface of the glass pharmaceutical container does not comprise a boron-rich layer when the glass pharmaceutical container is in as-formed condition, since the glass composition is boron free or has an insignificant amount of boron ([0052], [0075], [0076]). DeMartino further teaches chemical strengthening of the glass containers ([0060]). However, DeMartino doesn’t specify a coating with a coefficient of friction of less than or equal to 0.7. Fadeev teaches glass pharmaceutical containers are subjected to high processing speeds when manufacturing and filling pharmaceutical packages, that my result in damage to the containers ([0005]). Fadeev teaches providing a coating having a thickness of less than 100 microns to the exterior surface of the pharmaceutical container to provide for a coefficient of friction less than or equal to 0.7, so as to prevent damage to the containers when processing ([0010], [0074]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar coating for the pharmaceutical containers of DeMartino so as to protect the glass pharmaceutical containers from damage when processing, as taught by Fadeev. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Other prior art
Please note other prior art can be used to make a similar rejection as that of DeMartino and Fadeev include 2013/0101590 (Arnett et al.), 2018/0303708 (Fadeeve et al.), 2013/0327740 (Adib et al.), 2020/0268608 (Fadeev et al.), 2019/0076331 (Fadeev et al.), and 2013/0171456 (Fadeev et al.).  These references have a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). It is recommended to provide a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement for each of these references. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27, 30-37, and 39-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-28, 31-32, 34-41, and 44 of copending Application No. 16/996758. Although the claims at issue are not identical, they are not patentably distinct from each other because both similarly discloses forming a glass melt into a tube, forming a pharmaceutical container from the tube, applying a coating comprising a coupling agent layer and polymer layer, the coating being less than 100 microns thick and having a coefficient of friction of less than 0.7, subjecting the container to depyrogenation at a temperature between 250°C-400°C for 30mins-72 hours, and subjecting the container to lyophilization, wherein the coefficient of friction is not increased by more than 30% after depyrogenation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments, see first argument on page 3, filed March 10, 2022, with respect to claim 21 have been fully considered and are persuasive.  The rejection of claim 21 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Brix.
However, Applicant's arguments regarding claims 27 and 37 were not persuasive. Applicant argues Gross is directed to a glass suitable for electronic display and thus does not suggest applying the coating on a pharmaceutical container, especially since pharmaceutical containers are situated with drugs and not all coatings are compatible. Gross teaches the coating is applied to an exterior surface of the glass to protect the glass from frictive damages that may degrade the strength of the glass. Since pharmaceutical containers are ultimately used for packing drugs in a mass manufacturing line, it would be subjected to handling and conveying within the processing line and equipment, as well as contact with other containers, that may cause frictive damage. Thus, it would be applicable to pharmaceutical containers. Furthermore, since the coating is applied to the exterior surface, the coating would not interact with the drug within the container. 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741